Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 1, 2014

                                       No. 04-14-00488-CV

                           IN THE INTEREST OF T.F., A CHILD,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-PA-02356
                         Honorable David A. Canales, Judge Presiding

                                          ORDER
        Counsel, who is appointed, is reminded that by statute, this appeal is accelerated and is to
take precedence over other matters. TEX. FAM. CODE ANN. §§ 109.002(a), 263.405(a) (West
2014). Moreover, this court is mandated to dispose of appeals involving termination of parental
rights within 180 days from the date the notice of appeal is filed. Accordingly, any delay in the
filing of the record or the brief encroaches upon our time for disposition.

       In this case, after we granted appellant an extension of twenty-seven days to file the brief,
appellant’s brief was due November 19, 2014. Neither the brief nor a second motion for
extension of time was filed. The clerk’s office of this court called appellant’s counsel, leaving a
voice mail. Counsel has not responded. We therefore ORDER counsel for appellant, SHAWN
D. SHEFFIED, to file appellant’s brief in this court on or before December 11, 2014. Counsel
is advised that no further extensions of time will be granted absent written proof of
extraordinary circumstances. If the brief is not filed on or before the date ordered, the
court will abate this appeal and remand the case to the trial court for a hearing to
determine whether appellant or his counsel has abandoned the appeal.

       We further order the clerk of this court to serve this order on appellant’s counsel by first
class United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only, or give other personal notice of this order with proof of delivery. The order
should also be served on counsel for the other parties per this court’s usual practice.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court